[Cite as Keene v. Duke, 2022-Ohio-2321.]


                                      COURT OF APPEALS
                                   RICHLAND COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

                                                     JUDGES:
AMANDA KEENE                                 :       Hon. W. Scott Gwin, P.J.
                                             :       Hon. William B. Hoffman, J.
                      Petitioner-Appellee    :       Hon. Craig R. Baldwin, J.
                                             :
-vs-                                         :
                                             :       Case No. 2021 CA 0052
KRISTY M. DUKE                               :
                                             :
                  Respondent-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                         Civil appeal from the Richland County Court
                                                 of Common Pleas, Case No. 2021CV168R


JUDGMENT:                                        Dismissed



DATE OF JUDGMENT ENTRY:                          July 1, 2022



APPEARANCES:

For Petitioner-Appellee                          For Respondent-Appellant

AMANDA KEENE PRO SE                              CASSANDRA J.M. MAYER
2294 Vivian Avenue                               452 Park Avenue West
Ontario, OH 44906                                Mansfield, OH 44906
[Cite as Keene v. Duke, 2022-Ohio-2321.]


Gwin, P.J.

        {¶1}    Appellant Kristy Duke appeals the decision of the Richland County Court of

Common Pleas granting appellee Amanda Keene’s petition for a civil stalking protection

order pursuant to R.C. 2903.214.

                                           Facts & Procedural History

        {¶2}    On April 15, 2021, appellee filed a petition for civil stalking protection order

(“CPO”) pursuant to R.C. 2903.214, seeking an order preventing appellant from

contacting her. Appellee did not request an ex parte order. The magistrate issued a

notice of hearing, setting a full hearing for May 11, 2021. The Richland County Sheriff

personally served appellant with the petition and notice of hearing on April 17, 2021.

        {¶3}    At 3:49 p.m. on May 10, 2021, counsel for appellant filed a notice of

appearance and motion to continue. The trial court issued a judgment entry finding the

motion moot and denying the motion on May 13, 2021, stating the following: the motion

was filed eleven minutes before the end of the day on the afternoon before a 9:00 a.m.

hearing; a copy of the motion was not given to the Court by counsel; the motion was not

brought up to the Court until after the hearing was held; counsel for appellant did not

contact the Court to inform the Court a continuance was requested; and neither appellant

nor counsel appeared for the hearing.

        {¶4}    The magistrate held a hearing on the petition on May 11, 2021.

        {¶5}    On May 13, 2021, the magistrate issued an order of protection against

appellant. Attached as Exhibit A to the order granting the CPO is a magistrate’s order,

including detailed findings of fact and conclusions of law. The magistrate’s order noted

appellant was not present at the hearing. The order provides, “[t]he terms of this Order
Richland County, Case No. 2021 CA 0052                                                    3


shall be effective until 5/11/2022.” The order of protection was signed by the trial court

judge.

         {¶6}   Appellant filed objections to the magistrate’s decision on May 26, 2021, but

did not include a transcript of the hearing. The trial court issued a judgment entry on June

16, 2021, overruling the objections to the magistrate’s decision and affirming the denial

of appellant’s motion for continuance.

         {¶7}   Appellant appeals the judgment entries of the Richland County Court of

Common Pleas and assigns the following as error:

         {¶8}   “THE     TRIAL   COURT     ERRED      IN   FAILING     TO    GRANT     THE

CONTINUANCE REQUEST FILED BY RESPONDENT’S ATTORNEY OF RECORD

THE DAY BEFORE THE HEARING, SETTING FORTH THE GROUNDS FOR THE

REQUEST         FOR    CONTINUANCE         AS   PURSUANT        [TO]   THE    RULES     OF

SUPERINTENDENCE, RESPONDENT’S ATTORNEY WAS IN THE MIDDLE OF A

CRIMINAL JURY TRIAL IN LICKING COUNTY, OHIO, ON THE DATE OF THE

HEARING IN THIS MATTER.

         {¶9}   “II. THE TRIAL COURT FURTHER ERRED WHEN IT GRANTED THE

PETITIONER’S REQUEST FOR AN ANTI-STALKING PROTECTION ORDER AGAINST

RESPONDENT          AS    PETITIONER      FAILED    TO     DEMONSTRATE        SUFFICIENT

EVIDENCE OF TWO OR MORE INCIDENTS, CLOSELY RELATED IN TIME, WHEREIN

RESPONDENT CAUSED PETITIONER TO BELIEVE THAT SHE WOULD CAUSE HER

PHYSICAL HARM OR MENTAL DISTRESS, AS REQUIRED BY STATUTE.”
Richland County, Case No. 2021 CA 0052                                                  4


                                            Mootness

       {¶10} The CPO was granted on May 13, 2021, and was limited to a definite period,

ending on May 11, 2022. Appellant did not seek a stay of the order, nor did she attempt

to expedite this appeal. Appellant’s notice of appeal and brief were filed prior to the

expiration of the order, but now that the deadline has passed and appellee has not sought

an extension of the order, there is nothing for this Court to rule upon as the controversy

between the parties has been rendered moot. Toombs v. McGuire, 5th Dist. Morrow No.

20CA005, 2021-Ohio-387.

       {¶11} “[I]t is well established that the role of the court is to ‘decide actual

controversies by a judgment which can be carried into effect,’” Miner v. Witt, 82 Ohio St.

237, 92 N.E.2d 138 (1910), and this Court has a “responsibility to refrain from giving

advisory opinions.” Smith v. Leis, 111 Ohio St.3d 493, 2006-Ohio-6113, 857 N.E.2d 138.

Because the protection order has expired, we cannot issue a “judgment which can be

carried into effect” and our ruling would be purely advisory.

       {¶12} In a case analogous to this case in which a CPO had expired, we found the

matter was moot and dismissed the appeal. We held that when a CPO expires prior to

this Court’s review and the appellee has not sought an extension of the order, the appeal

is moot. Toombs v. McGuire, 5th Dist. Morrow No. 20CA005, 2021-Ohio-387. Other

districts addressing the issue have similarly held the appeal of an expired CPO is moot.

A.F. v. R.A.T., 10th Dist. Franklin No. 20AP-23, 20AP-24, 2021-Ohio-2568; B.M. v. G.H.,

7th Dist. Mahoning No. 19 MA 0076, 2020-Ohio-3629.

       {¶13} In Toombs, this Court relied on the Ohio Supreme Court’s decision in Cyran

v. Cyran. In Cyran, the Supreme Court concluded that an appeal of a domestic violence
Richland County, Case No. 2021 CA 0052                                                    5


protection order is moot once the order is expired. Cyran v. Cyran, 152 Ohio St.3d 484,

2018-Ohio-24, 97 N.E.3d 487. The Supreme Court considered whether there were

demonstrable legal collateral consequences arising from the order that would provide an

exception to the mootness doctrine.      Id.     While the Supreme Court had previously

recognized the collateral consequences exception to the mootness doctrine in civil and

criminal cases where collateral consequences were imposed as a matter of law, the Court

emphasized that there are no restrictions that occur by operation of law on a person after

the expiration of a CPO.      Id.   Further, that speculation regarding possible future

consequences to a person subject to a CPO is insufficient to overcome the mootness

doctrine. Id. Because there are no demonstrated legal collateral consequences, the

“collateral-consequences exception to the mootness doctrine does not apply to an expired

domestic-violence civil protection order.” Id.

       {¶14} The same rationale applies to appellant’s appeal in this case, and compels

us to conclude that her appeal became moot when the trial court order expired. As we

stated in Toombs, “the fact that this case does not involve a domestic violence protection

order, but a civil stalking protection order, does not alter the analysis or result.” Toombs

v. McGuire, 5th Dist. Morrow No. 20CA005, 2021-Ohio-387.

       {¶15} Based on the foregoing, we find the questions presented by this appeal are

moot as the relief sought can no longer be granted.
Richland County, Case No. 2021 CA 0052                               6


      {¶16} Consequently, the above-captioned appeal is dismissed.



By Gwin, P.J.,

Hoffman, J., and

Baldwin, J., concur
[Cite as Keene v. Duke, 2022-Ohio-2321.]